Name: 85/629/EEC: Commission Decision of 17 December 1985 amending Decision 85/240/EEC concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D062985/629/EEC: Commission Decision of 17 December 1985 amending Decision 85/240/EEC concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina Official Journal L 379 , 31/12/1985 P. 0029 - 0029 Spanish special edition: Chapter 03 Volume 40 P. 0150 Portuguese special edition Chapter 03 Volume 40 P. 0150 COMMISSION DECISION of 17 December 1985 amending Decision 85/240/EEC concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina (85/629/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 28 thereof, Whereas Commission Decision 78/693/EEC (3), as last amended by Decision 84/354/EEC (4), laid down animal health conditions and veterinary certification for imports of fresh meat from Argentina notably on account of the situation with regard to foot-and-mouth disease in Argentina; Whereas following an increase in the spread of foot-and-mouth disease and the parallel risk associated with trade in meat from Argentina to the Community the Commission adopted Decision 85/240/EEC (5) concerning health protection measures against foot-and-mouth disease in respect of certain fresh meat from Argentina; Whereas the situation concerning foot-and-mouth disease in Argentina has improved, making it feasible to reduce the scope of the protective measures; whereas, nevertheless, recently evolved scientific conclusions suggest that a review of import conditions for meat from countries where the disease is endemic should take place: Whereas the Commission will keep the situation in Argentina under close surveillance in order that this Decision may be amended or revoked as necessary; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION:Article 1Article 1 of Commission Decision 85/240/EEC is replaced by the following: 'Article 11. Member States shall prohibit from 15 May 1985 the introduction into the territory of the Community of offal of bovine animals including bovine lungs from Argentina.2. The prohibiting referred to in paragraph 1 shall not apply to hearts, tongues and lungs of bovine animals slaughtered after 17 December 1985.3. The certificate laid down in Annex D of Decision 78/693/EEC shall be endorsed as follows: - Offal originating from bovine animals slaughtered after 17 December 1985.' Article 2The Decision is addressed to the Member States. Done at Brussels, 17 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 236, 26. 8. 1978, p. 13. (4) OJ No L 186, 13. 7. 1984, p. 51. (5) OJ No L 111, 24. 4. 1985, p. 11.